DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, and 12, in particular the underlined portion, as persuasively argued by Applicant on pages 8-9 of their 12/16/2021 response.

Regarding claim 1 “A system for storage of ultrasound examination data, the system comprising: 
an ultrasound scanner;
a computing device for communicating with the ultrasound scanner and for executing an application for receiving data associated with an ultrasound examination acquired using the ultrasound scanner, wherein the data comprises patient information associated with the ultrasound examination and non-health information associated with the ultrasound examination; and 

receive a request from the computing device for a second network location, the second network location usable for storing the patient information associated with the ultrasound examination at the second network location, the second network location being different from the first network location,
determine the second network location for storing the patient information associated with the ultrasound examination, and 
provide the second network location to the computing device; 
wherein when storing the data associated with the ultrasound examination, the application at the computing device: stores the non-health information associated with the ultrasound examination at the2Appl. No. 16/006,230 Amdt. Dated December 28, 2021server at the first network location, and stores patient information associated with the ultrasound examination at the second network location; and
wherein the server provides different network locations for different geographical region storage settings, and the server at the first location is further configured to store non-health information associated with other ultrasound examinations, which have geographical region storage settings different from a geographical region storage setting for the ultrasound examination, centrally at the first network location.”

Regarding claim 12 “A method for storage of ultrasound examination data, the method performed by a server at a first network location, the method comprising: 
receiving a request from an application on a computing device in communication with an ultrasound scanner, the computing device configured to store data associated with an ultrasound examination acquired using the ultrasound scanner, the data comprising patient information associated with the ultrasound examination and non-health information associated with the ultrasound examination, wherein the request is for a second network location that is usable by the computing device to store the patient information associated with the ultrasound examination, and the second network location is different from the first network location;
determining the second network location for storing the patient information associated with the ultrasound examination; 
providing the second network location to the computing device, wherein when storing the data associated with the ultrasound examination, the application at the computing device: stores the non-health information associated with the ultrasound examination at the server at the first network location, and stores patient information associated with the ultrasound examination at the second network location, and 
providing different network locations for different geographical region storage settings, wherein the server at the first network location is configured to store non-health information associated with other ultrasound examinations, which have geographical region storage settings different from a geographical region storage setting for the ultrasound examination, centrally at the first network location.”

Regarding claim 18 “A method for storage of ultrasound examination data acquired from an ultrasound scanner, the method performed by an application executing on a computing device in communication with the ultrasound scanner, the method comprising: 
identifying data associated with an ultrasound examination acquired from the ultrasound scanner, the data comprising patient information associated with the ultrasound examination and non-health information associated with the ultrasound examination; 
transmitting a request to a server at a first network location, the request for retrieving a second network location that is usable by the computing device to store the patient information associated with the ultrasound examination, the second network location being different from the first network location, wherein the server: 
determines the second network location for storing the patient information associated with the ultrasound examination, 
provides the second network location to the computing device; and 
provides different network locations for different geographical region storage settings, wherein the server at the first location is configured to store non-health information associated with other ultrasound examinations, which have geographical region storage settings different from a geographical region storage setting for the ultrasound examination, centrally at the first network location; 
receiving the second network location from the server; and 


Nyquist et al. (US 2019/0046035) discloses a system comprising a mobile monitor configured to determine a geographic location, an ambulatory medical device (AMD) coupled to the mobile monitor, the AMD configured to detect physiologic information from a patient, the mobile monitor is configured to prompt a user to upload physiologic information of the patient to a storage location remote from the AMD in response to the geographic location indicating that the patient is at a medical care facility.  Nyquyst discloses a mobile monitor configured to prompt a user to upload patient-related information to a storage location remote from the ADM, however, Nyquist fails to teach the mobile monitor provides a first network location and a second network location to store different type of data at different geographic location as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzgerald et al. (US 20060241977) teach patient medical data graphical presentation system
Jellick et al. (US 2014/0207818) teach configuring an origin server content delivery using a pulled data list

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459